Citation Nr: 0707849	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
lumbar spine, claimed as secondary to service connected 
residuals of a left foot injury.  

2.	Entitlement to service connection for arthritis of the 
left hip, claimed as secondary to service connected residuals 
of a left foot injury.  

3.	Entitlement to service connection for arthritis of the 
right hip, claimed as secondary to service connected 
residuals of a left foot injury.  

4.	Entitlement to service connection for arthritis of the 
left knee, claimed as secondary to service connected 
residuals of a left foot injury.  

5.	Entitlement to service connection for arthritis of the 
right knee, claimed as secondary to service connected 
residuals of a left foot injury.  

6.	Entitlement to service connection for a right foot 
disorder, claimed as secondary to service connected residuals 
of a left foot injury.  

7.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in January 2005.  

The case was remanded by the Board in May 2005.  

The issue of entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Arthritis of the lumbar spine was more likely than not 
made worse by the veteran's service connected left foot 
injury residuals.  

2.	Arthritis of the left hip was more likely than not made 
worse by the veteran's service connected left foot injury 
residuals.  

3.	Arthritis of the right hip was more likely than not made 
worse by the veteran's service connected left foot injury 
residuals.  

4.	Arthritis of the left knee was more likely than not made 
worse by the veteran's service connected left foot injury 
residuals.  

5.	Arthritis of the right knee was more likely than not made 
worse by the veteran's service connected left foot injury 
residuals.  

6.	A right foot disorder was not evident during service or 
until many years thereafter, is not shown to have been caused 
by any in-service event, and was not caused or made worse by 
a service connected disease or injury.  


CONCLUSIONS OF LAW

1.	With resolution of reasonable doubt in the appellant's 
favor arthritis of the lumbar spine was aggravated by a 
service connected disease or injury.  38 C.F.R. § 3.310(b); 
effective October 10, 2006.  See 71 Fed. Reg. 52744, 52746 
(September 7, 2006). 

2.	With resolution of reasonable doubt in the appellant's 
favor arthritis of the left hip was aggravated by a service 
connected disease or injury.  38 C.F.R. § 3.310(b); effective 
October 10, 2006.  See 71 Fed. Reg. 52744, 52746 (September 
7, 2006). 

3.	With resolution of reasonable doubt in the appellant's 
favor arthritis of the right hip was aggravated by a service 
connected disease or injury.  38 C.F.R. § 3.310(b); effective 
October 10, 2006.  See 71 Fed. Reg. 52744, 52746 (September 
7, 2006). 

4.	With resolution of reasonable doubt in the appellant's 
favor arthritis of the left knee was aggravated by a service 
connected disease or injury.  38 C.F.R. § 3.310(b); effective 
October 10, 2006.  See 71 Fed. Reg. 52744, 52746 (September 
7, 2006). 

5.	With resolution of reasonable doubt in the appellant's 
favor arthritis of the right knee was aggravated by a service 
connected disease or injury.  38 C.F.R. § 3.310(b); effective 
October 10, 2006.  See 71 Fed. Reg. 52744, 52746 (September 
7, 2006). 

6.	A right foot disorder was neither incurred in nor 
aggravated by service nor proximately due to or aggravated by 
a service connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2002, December 2003, and 
October 2005 the RO notified the appellant of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with the 
appropriate notification.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Service connection is granted for an increase in severity, 
not due to natural progress as shown by medical evidence 
(including when applicable the effects of such variables as 
race, age, gender and geographic location), of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disorder but aggravation is not 
conceded unless the claimant, not VA, meets the burden of 
establishing the baseline level of severity of the 
nonservice-connected disability by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity.  If no baseline can be established, no 
aggravation can be demonstrated, and the deduction issue is 
moot.  38 C.F.R. § 3.310(b); effective October 10, 2006.  See 
71 Fed. Reg. 52744, 52746 (September 7, 2006).  

The veteran is seeking service connection for arthritis of 
his lumbar spine, both hips, and both knees, as well as for a 
right foot disorder.  His primary contention is that these 
disabilities are related to his service-connected left lower 
extremity disorders, which have been rated as 20 percent 
disabling for traumatic arthritis of the left tibia and 20 
percent for chronic Lisfranc injury of the left foot.  For 
reasons that will become apparent, the Board believes that 
service connection is appropriate for arthritis of the lumbar 
spine, both hips and both knees, but that service connection 
must be denied for a right foot disorder.  

It is initially noted that the service medical records do not 
reflect any complaints of low back, hip, knee or right foot 
disorders.  Arthritis in any of these joints is not 
demonstrated within one year of the veteran's discharge from 
service.  Therefore, service connection is not warranted on a 
direct or presumptive basis.  The veteran's main contention 
is that his disabilities are related to the left lower 
extremity disorder for which service connection has been 
established.  In support of his contention the veteran has 
submitted statements from several private physicians as well 
as his private podiatrist.  Essentially, these medical care 
providers indicate that the veteran's lumbar spine, bilateral 
hip and bilateral knee arthritis, as well as his right foot 
disorder, are the result of the antalgic gait caused, in 
turn, by his service connected left lower extremity disorder.  

In an effort to confirm the findings of the veteran's private 
medical care providers, VA scheduled a series of compensation 
examinations.  Examinations performed in October 2002 and 
June 2003 were not in agreement with the findings in that no 
causal relationship between the veteran's left lower 
extremity disorder and his lumbar spine, knee, hip or right 
foot disorders was found.  Essentially, it was found that the 
veteran's gait was no so abnormal as to cause or contribute 
to the disabilities at issue.  In addition, in June 2003, the 
examiner noted that, while it was agreed that there were some 
mild degenerative changes in the knees and hips, there did 
not appear to be physical findings that would correlate to 
the amount of distress experienced by the veteran.  

An examination was conducted by VA in May 2006.  At that 
time, the examiner reviewed all of the medical evaluations of 
record, including those that supported the veteran's position 
and those that did not.  After examining the veteran, this 
examiner was of the opinion that, with the exception of any 
disorder of the right foot, the claimed disabilities were 
aggravated by the left lower extremity disorder for which 
service connection was established, specifically the Lisfranc 
injury of the left foot.  The examiner rendered diagnoses of 
arthritis in the lumbar spine, both hips and both knees, and, 
as opposed to the VA examiners in October 2002 and June 2003, 
found that the veteran had an abnormal gait pattern.  In this 
examiners opinion, the veteran's service-connected disorder 
did not cause any of the arthritis in the lumbar spine, knees 
or hips, but at least as likely as not aggravated the 
arthritis.  

In light of the findings of the examinations of record, the 
Board finds that the preponderance of the evidence supports 
the veteran's contention that arthritis of the lumbar spine, 
arthritis of each hip, and arthritis of each knee were 
aggravated by the service-connected left lower extremity 
disability.  To this extent, the appeal is granted.  

Regarding the veteran's right foot disorder, is noted that 
the examiner, in May 2006, found that there was no swelling, 
erythema, or tenderness over the medal and lateral malleoli, 
perioneal tendons or posterior tibial tendon.  There was some 
tenderness over the metatarsal shafts, medially and 
laterally, but the veteran was able to do full range of 
motion repetitively, without any complaints, no increased 
pain, fatigue, incoordination or changes in degrees of range 
of motion.  X-rays of the right foot were considered to be 
almost normal, with only some mild arthritis of the 
tarsometatarsal joints and some arthritis in the IP joint of 
the great toe.  The examiner stated that the nature of the 
disability of the right foot was unclear to him.  The veteran 
had chronic pain in the right foot, but this was the best 
diagnosis that could be given.  As there was no medical 
diagnosis of a disability of the right foot, the pain could 
not be related to the veteran's left foot disorder and it was 
less likely than not that a relationship existed.  

Under these circumstances, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
right foot disorder.  Absent a clear diagnosis upon which 
service connection may be established, the claim must be 
denied.  

ORDER

Service connection for lumbar spine arthritis, bilateral hip 
arthritis, and bilateral knee arthritis is granted to the 
extent indicated.  

Service connection for a right foot disorder is denied.  


REMAND

The veteran is seeking a total rating based upon individual 
unemployability due to service connected disabilities.  As 
service connection has now been established for lumbar spine 
arthritis, bilateral hip arthritis, and bilateral knee 
arthritis, this issue must be readjudicated by the RO/AMC 
prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the 
remaining issue on appeal.  That 
readjudication should include assignment 
of ratings for the disabilities service 
connected above.  If examinations are 
needed to ascertain the degree of 
aggravation or the rating to be assigned, 
examinations should be scheduled.  If the 
determination remains unfavorable to the 
veteran and his representative, he should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior 
to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


